Contact: Preston Romm CFO, EVP of Finance, Operations and Administration Obagi Medical Products, Inc. 562.628.1007 Or: Ina McGuinness/Lena Adams ICR, Inc. 310.954.1100 OBAGIMEDICAL PRODUCTS’ FOURTH QUARTER 2% AND NET INCOME MORE THAN DOUBLED TO $4.8 MILLION Long Beach, Calif. — March 11, 2010 — Obagi Medical Products, Inc. (NASDAQ: OMPI) today reported net revenue for the fourth quarter ended December 31, 2009 rose 21% to $30.7 million, from $25.4 million in the fourth quarter of 2008.The increase was due primarily to increased consumer and account confidence in the economy, international growth and higher product demand in advance of a January 1, 2010 price increase. Domestic and international sales represented approximately 81% and 19% of fourth quarter revenue, respectively. Net income for the fourth quarter of 2009 rose 120% to $4.8 million, or $0.22 per share, from $2.2 million, or $0.10 per share, a year ago. Gross margin for the fourth quarter of 2009 was 78.9% compared with 80.2% for the fourth quarter of 2008, due primarily to lower license revenue.This was partially offset by an increase in product sales, particularly of Nu-Derm, which benefited from the success of the third quarter promotional rebate program. Total operating expenses for the fourth quarter of 2009 declined 7% to $16.3 million, from $17.5 million a year ago as a result of cost cutting measures. Business
